DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 and 13-16, drawn to a limiting-current type gas sensor measuring concentration of NOx in a measurement gas in the reply filed on November 29, 2022 is acknowledged.  Claims 7-12 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, drawn to a method for controlling operation of a limiting-current type gas sensor measuring concentration of NOx in a measurement gas, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 29, 2022.
The traversal is on the ground(s) that the search and examination of claims 1-20 can be made without serious burden.  This is not found persuasive because the two groups of Inventions I and II are independent and distinct inventions and belong to different classes/subclasses, requiring a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:
Claim 2, line 6: “said pumping diagnostic part makes said first diagnosis when said temperature index value is equal to or greater than said second threshold” is suggested to be “said pumping diagnostic part makes said second diagnosis when said temperature index value is equal to or greater than said second threshold” since it seems like a typo
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 and 13-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a gas" in line 7.  It is unclear whether this gas is the same as the measurement gas recited in lines 1-2.  It is suggested to be “said measurement gas.”
Claim 1 recites the limitation "and capable of externally pumping out oxygen" in line 10.  It is unclear which part is capable of externally pumping out oxygen.
All subsequent dependent claims 2-6 and 13-16 are rejected for their dependencies on rejected base claim 1.
Claim 6 recites the limitation "said part" in lines 11 and 19.  It is unclear whether this part refers to the base part as recited in claim 1, line 4 or the part recited in claim 1, line 8.
Claim 15 recites the limitation "said part" in lines 11 and 19.  It is unclear whether this part refers to the base part as recited in claim 1, line 4 or the part recited in claim 1, line 8.
Claim 16 recites the limitation "said part" in lines 11 and 19.  It is unclear whether this part refers to the base part as recited in claim 1, line 4 or the part recited in claim 1, line 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (U.S. Patent Pub. 2018/0094564).
Regarding claim 1, Okamoto teaches a limiting-current ([0067] lines 6-7: based on a limiting current scheme) type gas sensor (Fig. 1; [0028] line 1: a gas sensor 100) measuring concentration of NOx in a measurement gas ([0067] line 6: measurement of the NOx concentration), said gas sensor comprising: 
a sensor element (Fig. 1; [0028] line 5: a sensor element 101) including: 
a base part (Fig. 1; [0028] lines 9-10: a first solid electrolyte layer 4, a second solid electrolyte layer 6) made of an oxygen-ion conductive solid electrolyte ([0028] lines 10-11: each being an oxygen-ion conductive solid electrolyte layer); 
at least one pump cell (Fig. 1; [0041] line 1: the main pump cell 21) as an electrochemical pump cell ([0041] lines 1-2: an electrochemical pump cell) including: 
a first electrode (Fig. 1; [0041] line 2: an inner pump electrode 22) disposed to be capable of being in contact with a gas introduced into said sensor element (Fig. 1: indicating the inner pump electrode 22 (22a and 22b) are exposed to the gas introduced into the first internal space 20); and 
a second electrode (Fig. 1; [0041] lines 2-3: an outer pump electrode 23) disposed so that a part made of said solid electrolyte (Fig. 1; [0041] line 3: the second solid electrolyte layer 6) is located between said first electrode and said second electrode ([0041] lines 3-5: the second solid electrolyte layer 6 sandwiched between the inner pump electrode 22 and the outer pump electrode 23), 
and capable of externally pumping out oxygen from a region that said first electrode faces through application of a predetermined pump voltage between said first electrode and said second electrode ([0045] lines 1-6: the main pump cell 21 can pump out oxygen in the first internal space 20 to the external space by applying a desired pump voltage across the inner pump electrode 22 and the outer pump electrode 23; Fig. 1: indicating the inner pump electrode 22 faces the first internal space 20); and 
a heater part (Fig. 1; [0079] line 1: the heater 72) buried in said sensor element (Fig. 1; [0079] lines 1-3: the heater 72 is sandwiched between the second substrate layer 2 and the third substrate layer 3) and heating said sensor element ([0079] lines 4-7: generates heat to heat the solid electrolytes forming the sensor element 101 and keep it warm); and 
a controller (Fig. 1: controller 102) controlling operation of said gas sensor (Fig. 1; [089] lines 4-8: a controller 102 determining the NOx concentration in the measurement gas based on the pump current flowing through the measurement pump cell), said controller including a pumping diagnostic part (Fig. 3: oxidation catalyst diagnosis system DS1; [0111] lines 1-4: the electronic controller 200 includes storage that stores the oxidation catalyst diagnosis system DS1). 

The designation “configured to make a first diagnosis to determine whether an inter-electrode electric field exceeds a first threshold, said inter-electrode electric field being produced in said part made of said solid electrolyte between said first electrode and said second electrode through application of said predetermined pump voltage between said first electrode and said second electrode, wherein when said inter-electrode electric field exceeds said first threshold, the controller reduces said predetermined pump voltage so that said inter-electrode electric field falls below said first threshold” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Okamoto teaches all structural limitations of the presently claimed gas sensor, including a diagnostic part for diagnosing a state of a catalyst ([0012] lines 1-3), in which threshold data describing a threshold condition for use in diagnosis of degradation of the catalyst is set in advance, and held in a predetermined storage ([0012] lines 11-14), based on the identified temperature when the potential difference decreases to meet the threshold condition ([0012] lines 20-23), and thus the Okamoto’s gas sensor is capable of making diagnosis based on temperature and potential difference, including making a first diagnosis to determine whether an inter-electrode electric field exceeds a first threshold, said inter-electrode electric field being produced in said part made of said solid electrolyte between said first electrode and said second electrode through application of said predetermined pump voltage between said first electrode and said second electrode, wherein when said inter-electrode electric field exceeds said first threshold, the controller reduces said predetermined pump voltage so that said inter-electrode electric field falls below said first threshold.

Regarding claim 2, the designation “wherein said pumping diagnostic part is configured to further make a second diagnosis to determine whether a temperature index value exceeds a second threshold, said temperature index value having a positive correlation with temperature in said part made of said solid electrolyte between said first electrode and said second electrode, and said pumping diagnostic part makes said first diagnosis when said temperature index value is equal to or greater than said second threshold” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Okamoto teaches all structural limitations of the presently claimed gas sensor, including a diagnostic part for diagnosing a state of a catalyst ([0012] lines 1-3), in which the sensor part is heated to the first temperature; obtains the potential difference in the mixed potential cell at the first temperature; identify the temperature of the catalyst output from the temperature sensor when the potential difference decreases to meet the threshold condition as a light-off temperature of the catalyst; and diagnose a degree of degradation of the catalyst based on the light-off temperature ([0012] lines 15-25), and thus the Okamoto’s gas sensor is capable of making diagnosis based on temperature and potential difference, including making a second diagnosis to determine whether a temperature index value exceeds a second threshold, said temperature index value having a positive correlation with temperature in said part made of said solid electrolyte between said first electrode and said second electrode, and said pumping diagnostic part makes said first diagnosis when said temperature index value is equal to or greater than said second threshold.

Regarding claims 3-4, the designations “wherein said temperature index value is resistivity in said part made of said solid electrolyte between said first electrode and said second electrode” and “wherein said temperature index value is a heater temperature identified from a resistance value of a heating element included in said heater part, or is said resistance value itself” are deemed to be functional limitations in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Okamoto teaches all structural limitations of the presently claimed gas sensor, including a diagnostic part for diagnosing a state of a catalyst ([0012] lines 1-3), in which the sensor part is heated to the first temperature; obtains the potential difference in the mixed potential cell at the first temperature; identify the temperature of the catalyst output from the temperature sensor when the potential difference decreases to meet the threshold condition as a light-off temperature of the catalyst; and diagnose a degree of degradation of the catalyst based on the light-off temperature ([0012] lines 15-25), and thus the Okamoto’s sensor is capable of making diagnosis based on temperature and potential difference, including making a second diagnosis to make a diagnosis by comparing a temperature index value, either resistivity or identified temperature, with the stored second threshold.

Regarding claim 5, Okamoto teaches wherein said concentration of NOx in said measurement gas is measured in a steady state of operation ([0015] lines 3-4: monitoring of the NOx concentration in the NOx mode during the steady-state operation), said steady state of operation being a state in which said sensor element is maintained at a predetermined element driving temperature by being heated by said heater part, and oxygen partial pressure in said region that said first electrode faces in said at least one pump cell is maintained at or below a predetermined value (here, the definition of the steady state of operation indicates the temperature is maintained at a predetermined temperature and the oxygen partial pressure is maintained at or below a predetermined value; [0012] line 16: heated to the first temperature; lines 19-20: while maintaining the sensor part at the first temperature; [0049] lines 3-5: having an oxygen concentration (oxygen partial pressure) controlled by the operation of the main pump cell 21 in the first internal space 20),
said heater part raises temperature of said sensor element to said element driving temperature ([0012] lines 14-17: the controller is configured to cause the heater to heat the sensor element so that the sensor part is heated to the first temperature from starting of the internal combustion engine), so that said gas sensor transitions from a non-steady state of operation to said steady state of operation (during the increasing of temperature before reaching the predetermined temperature, it is deemed to be a transition from the non-steady state of operation to the steady state when the temperature reaches and is maintained at the predetermined temperature).

The designations “said at least one pump cell performs preparatory pumping to pump out oxygen from said region” during the temperature increase and “said pumping diagnostic part makes said first diagnosis and said second diagnosis during transition from said non-steady state of operation to said steady state of operation” are deemed to be functional limitations in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Okamoto teaches all structural limitations of the presently claimed gas sensor, including a diagnostic part for diagnosing a state of a catalyst ([0012] lines 1-3), in which the sensor part is heated to the first temperature; obtains the potential difference in the mixed potential cell at the first temperature; identify the temperature of the catalyst output from the temperature sensor when the potential difference decreases to meet the threshold condition as a light-off temperature of the catalyst; and diagnose a degree of degradation of the catalyst based on the light-off temperature ([0012] lines 15-25), and thus the Okamoto’s gas sensor is capable of making both the first diagnosis and the second diagnosis regarding the potential difference and temperature, and making those diagnoses during transitions from said non-steady state of operation to said steady state of operation, i.e., during the temperature increase.

Regarding claim 6, Okamoto teaches said sensor element further includes: 
a gas inlet (Fig. 1; [0029] line 4: a gas inlet 10) through which said measurement gas is introduced from an external space (Fig. 1: indicating the gas inlet 10 is the entry for the gas to be introduced from an external space); 
a first internal space (Fig. 1; [0029] lines 5-6: a first internal space 20) communicating with said gas inlet under predetermined diffusion resistance (Fig. 1: indicating the first internal space 20 communicating with the gas inlet 10 through the first diffusion control part 11 and the second diffusion control part 13); 
a main pump cell (Fig. 1; [0041] line 1: main pump cell 21) as one of said at least one pump cell, said main pump cell including an inner pump electrode (Fig. 1; [0041] line 2: an inner pump electrode 22) as one of said first electrode located to face said first internal space (Fig. 1: indicating the inner pump electrode 22 facing the first internal space 20), an out-of-space pump electrode (Fig. 1; [0041] lines 2-3: the outer pump electrode 23) as said second electrode located to face a space other than said first internal space (Fig. 1: indicating the outer pump electrode 23 facing the outside space other than the first internal space 20), and said solid electrolyte between said inner pump electrode and said out-of-space pump electrode as one of said part made of the solid electrolyte (Fig. 1: indicating the second electrolyte layer 6 is between the inner pump electrode 22 and the outer pump electrode 23); 
a second internal space (Fig. 1; [0029] lines 6-7: a second internal space 40) communicating with said first internal space under predetermined diffusion resistance (Fig. 1: indicating the second internal space 40 communicating with the first internal space 20 through the third diffusion control part 30); 
an auxiliary pump cell (Fig. 1; [0052] line 1: the auxiliary pump cell 50) as another one of said at least one pump cell, said auxiliary pump cell including an auxiliary pump electrode (Fig. 1; [0052] lines 2-3: auxiliary pump electrode 51) as another one of said first electrode located to face said second internal space (Fig. 1: indicating the auxiliary pump electrode 51 facing the second internal space 40), said out-of-space pump electrode (Fig. 1: outer pump electrode 23), and said solid electrolyte between said auxiliary pump electrode and said out-of-space pump electrode as another one of said part made of the solid electrolyte (Fig. 1: indicating another part of the second electrolyte layer 6 between the auxiliary pump electrode 51 and the outer pump electrode 23); 
a measurement electrode (Fig. 1; [0060] line 1: the measurement electrode 44) as yet another one of said first electrode located inside said sensor element, at least one diffusion control part being located between said measurement electrode and said second internal space (Fig. 1; [0060] lines 4-6: the measurement electrode 44 is covered with a fourth diffusion control part 45); 
a measurement pump cell (Fig. 1; [0059] line 1: the measurement pump cell 41) as yet another one of said at least one pump cell, said measurement pump cell including said measurement electrode (Fig. 1: the measurement electrode 44), said out-of-space pump electrode (Fig. 1: outer pump electrode 23), and said solid electrolyte located between said measurement electrode and said out-of-space pump electrode (Fig. 1: indicating the second electrolyte layer 6 between the measurement electrode 44 and the outer pump electrode 23); and 
a reference electrode (Fig. 1; [0056] line 3: a reference electrode 42) located inside said sensor element (Fig. 1: indicating the reference electrode 42 located inside the sensor element 101) and capable of being in contact with a reference gas ([0075] lines 1-3: the reference electrode 42 is covered with the atmospheric air introduction layer 48 leading to the reference gas introduction space 43), 
said gas sensor further includes: 
a first variable power supply (Fig. 1; [0045] line 4: a variable power supply 24) to apply a main pump voltage between said out-of-space pump electrode and said inner pump electrode ([0045] lines 1-6: the main pump cell 21 can pump out oxygen or pump in oxygen by applying, using a variable power supply 24, a desired pump voltage Vp0 across the inner pump electrode 22 and the outer pump electrode 23); 
a second variable power supply (Fig. 1; [0057] line 2: a variable power supply 52) to apply an auxiliary pump voltage between said out-of-space pump electrode and said auxiliary pump electrode (Fig. 1: indicating Vp1 is applied to the outer pump electrode 23 and the auxiliary pump electrode 51; and 
a third variable power supply (Fig. 1; [0064] lines 8-9: the variable power supply 46) to apply a measurement pump voltage between said out-of-space pump electrode and said measurement electrode (Fig. 1: indicating Vp2 is applied to the outer pump electrode 23 and the measurement electrode 44), 
in said steady state of operation ([0015] lines 3-4: monitoring of the NOx concentration in the NOx mode during the steady-state operation), 
said first variable power supply applies said main pump voltage so that an oxygen concentration in said first internal space is constant ([0045] lines 4-6: applying, using a variable power supply 24, a desired pump voltage Vp0 across the inner pump electrode 22 and the outer pump electrode 23; [0048] lines 1-5: the pump current Ip0 is controlled by performing feedback control of the voltage Vp0 so that the electromotive force V0 is maintained constant; the oxygen concentration in the first internal space is thereby maintained to have a predetermined constant value),
said second variable power supply applies said auxiliary pump voltage so that an oxygen concentration in said second internal space is constant (Fig. 1; [0057] lines 2-3: using a variable power supply 52 whose voltage is controlled based on electromotive force V1; [0058] lines 7-10: the oxygen partial pressure in the measurement gas introduced through the third diffusion control part 30 into the second internal space 40 is controlled to have a gradient that is always constant), and
said third variable power supply applies said measurement pump voltage (Fig. 1; [0064] lines 8-11: a voltage Vp2 of the variable power supply 46 is controlled so that a control voltage V2 is kept constant) so that oxygen generated through decomposition of NOx in said measurement electrode is pumped out ([0062] lines 1-2: the measurement pump cell 41 can pump out oxygen generated through decomposition of nitrogen oxides).

Regarding claim 13, Okamoto teaches wherein said concentration of NOx in said measurement gas is measured in a steady state of operation ([0015] lines 3-4: monitoring of the NOx concentration in the NOx mode during the steady-state operation), said steady state of operation being a state in which said sensor element is maintained at a predetermined element driving temperature by being heated by said heater part, and oxygen partial pressure in said region that said first electrode faces in said at least one pump cell is maintained at or below a predetermined value (here, the definition of the steady state of operation indicates the temperature is maintained at a predetermined temperature and the oxygen partial pressure is maintained at or below a predetermined value; [0012] line 16: heated to the first temperature; lines 19-20: while maintaining the sensor part at the first temperature; [0049] lines 3-5: having an oxygen concentration (oxygen partial pressure) controlled by the operation of the main pump cell 21 in the first internal space 20), 
said heater part raises temperature of said sensor element to said element driving temperature ([0012] lines 14-17: the controller is configured to cause the heater to heat the sensor element so that the sensor part is heated to the first temperature from starting of the internal combustion engine), so that said gas sensor transitions from a non-steady state of operation to said steady state of operation (during the increasing of temperature before reaching the predetermined temperature, it is deemed to be the non-steady state of operation and it becomes the steady state of operation when the temperature reaches and is maintained at the predetermined temperature).

The designations “said at least one pump cell performs preparatory pumping to pump out oxygen from said region” during the temperature increase and “said pumping diagnostic part makes said first diagnosis and said second diagnosis during transition from said non-steady state of operation to said steady state of operation” are deemed to be functional limitations in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Okamoto teaches all structural limitations of the presently claimed gas sensor, including a diagnostic part for diagnosing a state of a catalyst ([0012] lines 1-3), in which the sensor part is heated to the first temperature; obtains the potential difference in the mixed potential cell at the first temperature; identify the temperature of the catalyst output from the temperature sensor when the potential difference decreases to meet the threshold condition as a light-off temperature of the catalyst; and diagnose a degree of degradation of the catalyst based on the light-off temperature ([0012] lines 15-25), and thus the Okamoto’s gas sensor is capable of making both the first diagnosis and the second diagnosis regarding the potential difference and temperature, and making those diagnoses during transitions from said non-steady state of operation to said steady state of operation, i.e., during the temperature increase.

Regarding claim 14, Okamoto teaches wherein said concentration of NOx in said measurement gas is measured in a steady state of operation ([0015] lines 3-4: monitoring of the NOx concentration in the NOx mode during the steady-state operation), said steady state of operation being a state in which said sensor element is maintained at a predetermined element driving temperature by being heated by said heater part, and oxygen partial pressure in said region that said first electrode faces in said at least one pump cell is maintained at or below a predetermined value (here, the definition of the steady state of operation indicates the temperature is maintained at a predetermined temperature and the oxygen partial pressure is maintained at or below a predetermined value; [0012] line 16: heated to the first temperature; lines 19-20: while maintaining the sensor part at the first temperature; [0049] lines 3-5: having an oxygen concentration (oxygen partial pressure) controlled by the operation of the main pump cell 21 in the first internal space 20), 
said heater part raises temperature of said sensor element to said element driving temperature ([0012] lines 14-17: the controller is configured to cause the heater to heat the sensor element so that the sensor part is heated to the first temperature from starting of the internal combustion engine), so that said gas sensor transitions from a non-steady state of operation to said steady state of operation (during the increasing of temperature before reaching the predetermined temperature, it is deemed to be the non-steady state of operation and it becomes the steady state of operation when the temperature reaches and is maintained at the predetermined temperature).

The designations “said at least one pump cell performs preparatory pumping to pump out oxygen from said region” during the temperature increase and “said pumping diagnostic part makes said first diagnosis and said second diagnosis during transition from said non-steady state of operation to said steady state of operation” are deemed to be functional limitations in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Okamoto teaches all structural limitations of the presently claimed gas sensor, including a diagnostic part for diagnosing a state of a catalyst ([0012] lines 1-3), in which the sensor part is heated to the first temperature; obtains the potential difference in the mixed potential cell at the first temperature; identify the temperature of the catalyst output from the temperature sensor when the potential difference decreases to meet the threshold condition as a light-off temperature of the catalyst; and diagnose a degree of degradation of the catalyst based on the light-off temperature ([0012] lines 15-25), and thus the Okamoto’s gas sensor is capable of making both the first diagnosis and the second diagnosis regarding the potential difference and temperature, and making those diagnoses during transitions from said non-steady state of operation to said steady state of operation, i.e., during the temperature increase.

Regarding claim 15, Okamoto teaches said sensor element further includes: 
a gas inlet (Fig. 1; [0029] line 4: a gas inlet 10) through which said measurement gas is introduced from an external space (Fig. 1: indicating the gas inlet 10 is the entry for the gas to be introduced from an external space); 
a first internal space (Fig. 1; [0029] lines 5-6: a first internal space 20) communicating with said gas inlet under predetermined diffusion resistance (Fig. 1: indicating the first internal space 20 communicating with the gas inlet 10 through the first diffusion control part 11 and the second diffusion control part 13); 
a main pump cell (Fig. 1; [0041] line 1: main pump cell 21) as one of said at least one pump cell, said main pump cell including an inner pump electrode (Fig. 1; [0041] line 2: an inner pump electrode 22) as one of said first electrode located to face said first internal space (Fig. 1: indicating the inner pump electrode 22 facing the first internal space 20), an out-of-space pump electrode (Fig. 1; [0041] lines 2-3: the outer pump electrode 23) as said second electrode located to face a space other than said first internal space (Fig. 1: indicating the outer pump electrode 23 facing the outside space other than the first internal space 20), and said solid electrolyte between said inner pump electrode and said out-of-space pump electrode as one of said part made of the solid electrolyte (Fig. 1: indicating the second electrolyte layer 6 is between the inner pump electrode 22 and the outer pump electrode 23); 
a second internal space (Fig. 1; [0029] lines 6-7: a second internal space 40) communicating with said first internal space under predetermined diffusion resistance (Fig. 1: indicating the second internal space 40 communicating with the first internal space 20 through the third diffusion control part 30); 
an auxiliary pump cell (Fig. 1; [0052] line 1: the auxiliary pump cell 50) as another one of said at least one pump cell, said auxiliary pump cell including an auxiliary pump electrode (Fig. 1; [0052] lines 2-3: auxiliary pump electrode 51) as another one of said first electrode located to face said second internal space (Fig. 1: indicating the auxiliary pump electrode 51 facing the second internal space 40), said out-of-space pump electrode (Fig. 1: outer pump electrode 23), and said solid electrolyte between said auxiliary pump electrode and said out-of-space pump electrode as another one of said part made of the solid electrolyte (Fig. 1: indicating another part of the second electrolyte layer 6 between the auxiliary pump electrode 51 and the outer pump electrode 23); 
a measurement electrode (Fig. 1; [0060] line 1: the measurement electrode 44) as yet another one of said first electrode located inside said sensor element, at least one diffusion control part being located between said measurement electrode and said second internal space (Fig. 1; [0060] lines 4-6: the measurement electrode 44 is covered with a fourth diffusion control part 45); 
a measurement pump cell (Fig. 1; [0059] line 1: the measurement pump cell 41) as yet another one of said at least one pump cell, said measurement pump cell including said measurement electrode (Fig. 1: the measurement electrode 44), said out-of-space pump electrode (Fig. 1: outer pump electrode 23), and said solid electrolyte located between said measurement electrode and said out-of-space pump electrode (Fig. 1: indicating the second electrolyte layer 6 between the measurement electrode 44 and the outer pump electrode 23); and 
a reference electrode (Fig. 1; [0056] line 3: a reference electrode 42) located inside said sensor element (Fig. 1: indicating the reference electrode 42 located inside the sensor element 101) and capable of being in contact with a reference gas ([0075] lines 1-3: the reference electrode 42 is covered with the atmospheric air introduction layer 48 leading to the reference gas introduction space 43), 
said gas sensor further includes: 
a first variable power supply (Fig. 1; [0045] line 4: a variable power supply 24) to apply a main pump voltage between said out-of-space pump electrode and said inner pump electrode ([0045] lines 1-6: the main pump cell 21 can pump out oxygen or pump in oxygen by applying, using a variable power supply 24, a desired pump voltage Vp0 across the inner pump electrode 22 and the outer pump electrode 23); 
a second variable power supply (Fig. 1; [0057] line 2: a variable power supply 52) to apply an auxiliary pump voltage between said out-of-space pump electrode and said auxiliary pump electrode (Fig. 1: indicating Vp1 is applied to the outer pump electrode 23 and the auxiliary pump electrode 51); and 
a third variable power supply (Fig. 1; [0064] lines 8-9: the variable power supply 46) to apply a measurement pump voltage between said out-of-space pump electrode and said measurement electrode (Fig. 1: indicating Vp2 is applied to the outer pump electrode 23 and the measurement electrode 44), 
in said steady state of operation ([0015] lines 3-4: monitoring of the NOx concentration in the NOx mode during the steady-state operation), 
said first variable power supply applies said main pump voltage so that an oxygen concentration in said first internal space is constant ([0045] lines 4-6: applying, using a variable power supply 24, a desired pump voltage Vp0 across the inner pump electrode 22 and the outer pump electrode 23; [0048] lines 1-5: the pump current Ip0 is controlled by performing feedback control of the voltage Vp0 so that the electromotive force V0 is maintained constant; the oxygen concentration in the first internal space is thereby maintained to have a predetermined constant value), 
said second variable power supply applies said auxiliary pump voltage so that an oxygen concentration in said second internal space is constant (Fig. 1; [0057] lines 2-3: using a variable power supply 52 whose voltage is controlled based on electromotive force V1; [0058] lines 7-10: the oxygen partial pressure in the measurement gas introduced through the third diffusion control part 30 into the second internal space 40 is controlled to have a gradient that is always constant), and 
said third variable power supply applies said measurement pump voltage (Fig. 1; [0064] lines 8-11: a voltage Vp2 of the variable power supply 46 is controlled so that a control voltage V2 is kept constant) so that oxygen generated through decomposition of NOx in said measurement electrode is pumped out ([0062] lines 1-2: the measurement pump cell 41 can pump out oxygen generated through decomposition of nitrogen oxides).

Regarding claim 16, Okamoto teaches said sensor element further includes: 
a gas inlet (Fig. 1; [0029] line 4: a gas inlet 10) through which said measurement gas is introduced from an external space (Fig. 1: indicating the gas inlet 10 is the entry for the gas to be introduced from an external space); 
a first internal space (Fig. 1; [0029] lines 5-6: a first internal space 20) communicating with said gas inlet under predetermined diffusion resistance (Fig. 1: indicating the first internal space 20 communicating with the gas inlet 10 through the first diffusion control part 11 and the second diffusion control part 13); 
a main pump cell (Fig. 1; [0041] line 1: main pump cell 21) as one of said at least one pump cell, said main pump cell including an inner pump electrode (Fig. 1; [0041] line 2: an inner pump electrode 22) as one of said first electrode located to face said first internal space (Fig. 1: indicating the inner pump electrode 22 facing the first internal space 20), an out-of-space pump electrode (Fig. 1; [0041] lines 2-3: the outer pump electrode 23) as said second electrode located to face a space other than said first internal space (Fig. 1: indicating the outer pump electrode 23 facing the outside space other than the first internal space 20), and said solid electrolyte between said inner pump electrode and said out-of-space pump electrode as one of said part made of the solid electrolyte (Fig. 1: indicating the second electrolyte layer 6 is between the inner pump electrode 22 and the outer pump electrode 23); 
a second internal space (Fig. 1; [0029] lines 6-7: a second internal space 40) communicating with said first internal space under predetermined diffusion resistance (Fig. 1: indicating the second internal space 40 communicating with the first internal space 20 through the third diffusion control part 30); 
an auxiliary pump cell (Fig. 1; [0052] line 1: the auxiliary pump cell 50) as another one of said at least one pump cell, said auxiliary pump cell including an auxiliary pump electrode (Fig. 1; [0052] lines 2-3: auxiliary pump electrode 51) as another one of said first electrode located to face said second internal space (Fig. 1: indicating the auxiliary pump electrode 51 facing the second internal space 40), said out-of-space pump electrode (Fig. 1: outer pump electrode 23), and said solid electrolyte between said auxiliary pump electrode and said out-of-space pump electrode as another one of said part made of the solid electrolyte (Fig. 1: indicating another part of the second electrolyte layer 6 between the auxiliary pump electrode 51 and the outer pump electrode 23); 
a measurement electrode (Fig. 1; [0060] line 1: the measurement electrode 44) as yet another one of said first electrode located inside said sensor element, at least one diffusion control part being located between said measurement electrode and said second internal space (Fig. 1; [0060] lines 4-6: the measurement electrode 44 is covered with a fourth diffusion control part 45); 
a measurement pump cell (Fig. 1; [0059] line 1: the measurement pump cell 41) as yet another one of said at least one pump cell, said measurement pump cell including said measurement electrode (Fig. 1: the measurement electrode 44), said out-of-space pump electrode (Fig. 1: outer pump electrode 23), and said solid electrolyte located between said measurement electrode and said out-of-space pump electrode (Fig. 1: indicating the second electrolyte layer 6 between the measurement electrode 44 and the outer pump electrode 23); and 
a reference electrode (Fig. 1; [0056] line 3: a reference electrode 42) located inside said sensor element (Fig. 1: indicating the reference electrode 42 located inside the sensor element 101) and capable of being in contact with a reference gas ([0075] lines 1-3: the reference electrode 42 is covered with the atmospheric air introduction layer 48 leading to the reference gas introduction space 43), 
said gas sensor further includes: 
a first variable power supply (Fig. 1; [0045] line 4: a variable power supply 24) to apply a main pump voltage between said out-of-space pump electrode and said inner pump electrode ([0045] lines 1-6: the main pump cell 21 can pump out oxygen or pump in oxygen by applying, using a variable power supply 24, a desired pump voltage Vp0 across the inner pump electrode 22 and the outer pump electrode 23); 
a second variable power supply (Fig. 1; [0057] line 2: a variable power supply 52) to apply an auxiliary pump voltage between said out-of-space pump electrode and said auxiliary pump electrode (Fig. 1: indicating Vp1 is applied to the outer pump electrode 23 and the auxiliary pump electrode 51; and 
a third variable power supply (Fig. 1; [0064] lines 8-9: the variable power supply 46) to apply a measurement pump voltage between said out-of-space pump electrode and said measurement electrode (Fig. 1: indicating Vp2 is applied to the outer pump electrode 23 and the measurement electrode 44), 
in said steady state of operation ([0015] lines 3-4: monitoring of the NOx concentration in the NOx mode during the steady-state operation), 
said first variable power supply applies said main pump voltage so that an oxygen concentration in said first internal space is constant ([0045] lines 4-6: applying, using a variable power supply 24, a desired pump voltage Vp0 across the inner pump electrode 22 and the outer pump electrode 23; [0048] lines 1-5: the pump current Ip0 is controlled by performing feedback control of the voltage Vp0 so that the electromotive force V0 is maintained constant; the oxygen concentration in the first internal space is thereby maintained to have a predetermined constant value), 
said second variable power supply applies said auxiliary pump voltage so that an oxygen concentration in said second internal space is constant (Fig. 1; [0057] lines 2-3: using a variable power supply 52 whose voltage is controlled based on electromotive force V1; [0058] lines 7-10: the oxygen partial pressure in the measurement gas introduced through the third diffusion control part 30 into the second internal space 40 is controlled to have a gradient that is always constant), and 
said third variable power supply applies said measurement pump voltage (Fig. 1; [0064] lines 8-11: a voltage Vp2 of the variable power supply 46 is controlled so that a control voltage V2 is kept constant) so that oxygen generated through decomposition of NOx in said measurement electrode is pumped out ([0062] lines 1-2: the measurement pump cell 41 can pump out oxygen generated through decomposition of nitrogen oxides).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795